Citation Nr: 1548577	
Decision Date: 11/18/15    Archive Date: 11/25/15	

DOCKET NO.  10-06 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.

2.  Entitlement to an increased rating for degenerative disc disease of the thoracolumbar spine, evaluated as 10 percent disabling prior to May 7, 2013, and as 40 percent disabling thereafter.

3.  Entitlement to an evaluation in excess of 30 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 2003.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In April 2011, the Veteran's case was remanded to the RO for additional development.  Subsequent to that remand, the Board, in a decision of December 2012, found that new and material evidence had, in fact, been submitted sufficient to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder on a de novo basis, as well as the issues of entitlement to increased evaluations for the Veteran's service-connected degenerative disc disease of the thoracolumbar and cervical spines.  The case is now, once more, before the Board for appellate review.

In addition to the paper claims file, the Veteran has records contained in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDING OF FACT

In correspondence of July 2013, the Veteran requested withdrawal of the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, as well as the issues of entitlement to increased evaluations for the Veteran's service-connected degenerative disc disease of the thoracolumbar and cervical spines.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, as well as the issues of entitlement to increased evaluations for the Veteran's service-connected degenerative disc disease of the thoracolumbar and cervical spines, have been met.  38 U.S.C.A. § 38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, in a decision of December 2012, the Board found that new and material evidence had, in fact, been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder on a de novo basis, as well as the issues of entitlement to increased evaluations for service-connected degenerative disc disease of the thoracolumbar and cervical spines.

Subsequent to the aforementioned, the RO, in a rating decision in July 2013, granted entitlement to service connection for posttraumatic stress disorder, awarding a 50 percent evaluation from February 28, 2007, and a 100 percent schedular evaluation effective from May 7, 2013.  At that same time, the RO granted entitlement to service connection for radiculopathy of the bilateral upper and lower extremities, as well as special monthly compensation based on housebound status, and Dependent's Educational Assistance pursuant to the provisions of 38 U.S.C.A. Chapter 35.  Finally, in that same rating decision, the RO granted entitlement to an increased rating for service-connected degenerative disc disease of the thoracolumbar spine, assigning a 10 percent evaluation from February 28, 2007, and a 40 percent evaluation effective from May 7, 2013.  In addition, the RO awarded a 30 percent evaluation for service-connected degenerative disc disease of the cervical spine, effective from August 1, 2003.  Significantly, as of the time of the July 2013 rating decision, the Veteran was in receipt of a 100 percent combined evaluation for his various service-connected disabilities effective from May 7, 2013, in addition to special monthly compensation pursuant to the provisions of 38 U.S.C.A. § 1114(s) (West 2014) and 38 C.F.R. § 3.350(i) (2015) on account of multiple service-connected disabilities independently ratable at 60 percent or more, effective from May 7, 2013.

Pursuant to applicable law and regulation, under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2015).

In the present case, in correspondence of July 2013, the Veteran withdrew from consideration all remaining issues on appeal.  Inasmuch as the Veteran has withdrawn his appeal regarding the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, as well as his appeal regarding the issues of entitlement to increased evaluations for service-connected degenerative disc disease of the thoracolumbar and cervical spines, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder is dismissed.

The appeal as to the issue of an increased rating for degenerative disc disease of the thoracolumbar spine, evaluated as 10 percent disabling prior to May 7, 2013, and as 40 percent disabling thereafter, is dismissed.

The appeal as to the issue of an evaluation in excess of 30 percent for service-connected degenerative disc disease of the cervical spine is dismissed.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


